ON REHEARING
For original opinion see 11 La. App. 82; 120 So. 221.
ELLIOTT, J.
A rehearing was granted *206in order that we might further consider whether the amount of damages which the defendant was required to pay, by the judgment appealed from, should not be increased.
Defendant by his counsel admits that, due to the accidental failure of the instrument used by the shorthand reporter to record, when it was thought to have been working, the testimony of J. G. Anderson and some other' witnesses, as reproduced, was not as they had actually testified, and the substance and effect of what was testified was agreed to.
It now appears that all the timber except the cypress and túpelo gum on the southwest quarter of section 33, Tp. 8, S., R. 4 E., is all that the witness Anderson estimated. According to his estimate, Mr. Crusel cut and removed 29,565 feet of oak, 27,680 feet of magnolia, and 514 feet of ash — a total of 57,759 feet which he had no right to remove.
The evidence shows that a fair average price for this class of timber when standing in the swamp is $3.50 per thousand.
The lower court gave judgment in favor of the plaintiff for $465.50. This is more than twice the average price.
Further reflection leads us to believe that the amount allowed in the lower court should not be disturbed.
For these reasons our former opinion and decree herein is now reinstated and made the final judgment of this court.